Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AGREEMENT (the “Amendment”) is entered into as of June 10, 2011 by and between
Icagen, Inc. (the “Company”), a Delaware corporation with offices located at
4222 Emperor Boulevard, Suite 350, Durham, North Carolina 27703, and P. Kay
Wagoner, Ph.D. (“Executive”).

W I T N E S S E T H:

WHEREAS, on August 21, 2007, the Company and Executive entered into a Second
Amended and Restated Executive Employment Agreement (as amended from time to
time, the “Agreement”), pursuant to which the Company employs the Executive in
the position of President and Chief Executive Officer on the terms and subject
to the conditions set forth therein; and

WHEREAS, the Company and Executive desire to further amend the Agreement on the
terms set forth below;

NOW, THEREFORE, in consideration of the foregoing and the provisions and mutual
promises herein contained and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

1. AMENDMENT TO DEFINITION OF SEVERANCE BENEFIT. Section 5(e) of the Agreement
is hereby revised to add certain restrictions on payment by amending such
subsection to read, in its entirety, as follows:

“(e) Severance. In the event of termination of Executive’s employment (i) by the
Company without Cause or (ii) by Executive for Good Reason, and subject to
Executive’s signing, not revoking, and letting become effective a general
release of claims with the Company in a form satisfactory to the Company no
later than 60 days following such termination (or the shorter period specified
by the Company in the release, but not less than 30 days), Executive shall
receive, as partial consideration for the covenants of Executive set forth in
the agreement referenced in Section 6 hereof, a severance payment (the
“Severance Benefit”) in an amount equal to twenty-four (24) month’s base salary
plus 75% of Executive’s target cash bonus for the year in which the termination
of Executive’s employment occurs or, if such target cash bonus has not yet been
determined as of the date of Executive’s termination, 75% of Executive’s target
cash bonus for the year immediately preceding the year in which the termination
occurs. No release of claims is required as a condition to these payments if the
Company fails to provide the form of release it is seeking by the tenth business
day following Executive’s termination of employment. The Company shall pay the
Severance Benefit to the Executive in semi-monthly installments to be paid on
each of the 15th and last business day of each calendar month, each



--------------------------------------------------------------------------------

such semi-monthly installment to be equal to one-half of a month’s base salary,
in accordance with the Company’s customary payroll practices, with payment
beginning in the first payroll after the release becomes effective; provided,
however, that if the last day of the 60 day period for an effective release
falls in the calendar year following the year of Executive’s date of
termination, the severance payments will be paid or begin no earlier than
January 1 of such subsequent calendar year. Executive shall also continue to be
entitled to receive all Company medical and dental insurance, life insurance and
disability insurance benefits to which Executive was entitled as of the date of
termination (the “Continuing Benefits”), subject to the terms of all applicable
benefit plans and to the extent such benefits can be provided to non-employees
(or to the extent such benefits cannot be provided to non-employees, then the
Company shall pay to Executive on each of the 15th and last business day of each
month during the applicable period the amount that the Company was paying to the
applicable third party for such benefits immediately prior to the termination of
Executive’s employment), at the same average level and on the same terms and
conditions which applied immediately prior to the date of Executive’s
termination, for the shorter of (i) twenty-four (24) months, or (ii) until
Executive obtains comparable coverage from another employer. The Company shall
also pay to Executive any payments due pursuant to Section 5(g) hereof.

In the event that the Company elects not to renew this Agreement pursuant to
Section 5(a) hereof and employment then ends, the Severance Benefit and the
Continuing Benefits specified above in this Section 5(e) shall apply but,
wherever “twenty-four (24) months” appears, it shall be amended to read as
“twenty-one (21) months,” provided further that such cessation of employment
will only be covered by Section 5(e) if Executive is then otherwise willing and
able to continue employment on the same conditions as in the expiring term. If
Executive is not then willing and able to continue, the termination will be
treated like a resignation without Good Reason.”

2. EFFECT OF AMENDMENT. Except for the modifications explicitly set forth in
this Amendment, all provisions of the Agreement in effect prior to the execution
of this Amendment shall remain in full force and effect.

[Remainder of this page left blank intentionally.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Second Amended and Restated Executive Employment Agreement as of the day and
year first above written.

 

ICAGEN, INC. By:  

/s/ Richard D. Katz, M.D.

Name:   Richard D. Katz, M.D. Title:   Chief Financial Officer

/s/ P. Kay Wagoner, Ph.D.

P. Kay Wagoner, Ph.D.

 

3